Demurrer to bill of discovery, in aid of a defence at law, to a suit brought by the defendant against the complainant for slander. Decided that the bill for discovery in such a case should, after setting forth the matters of defence set up in the action at law, allege that they are true in point of fact.
That the head note to the case of Leggett v. Postley, (2 Paige’s Rep. 599,) so far as relates to a discovery, is not warranted by the opinion of the court.
That it is not necessary, in a mere bill of discovery, for the complainant to aver that he cannot otherwise establish his defence at law ; but that it is sufficient if he shows that the discovery sought is material to his defence at law.
But that where the complainant seeks to give jurisdiction to this court to grant relief, upon the ground that a discovery is necessary, and that the court having gained jurisdiction of the cause for that purpose, will retain it for the purpose of doing complete justice between the parties, he must not only show that the discovery is material to his defence in the suit at law, but must also allege affirmatively that he cannot establish such defence at law without the aid of the discovery sought. And in such a case if the bill does not show that the discovery is necessary as well as material and convenient, the defendant may demur to the relief sought by the bill. But *36that the defendant must answer and make the discovery sought, although he demurs to the relief.
That where the complainant in a bill of discovery asks for an injunction to stay the defendant’s proceedings at law until he has answered the bill, the bill must aver the necessity of a discovery in aid of the defence at law.
That as a general rule the defendant in any civil action may file a bill of discovery to aid him in the defence of such action, where the discovery sought is shown to be material. But that a party cannot be required to make a disclosure, upon a bill of discovery the effect of which might be to subject him to indictment and punishment for an offence against the laws of the state.
But as a person not licensed to practice as a physician or surgeon according to the laws of this state cannot recover any compensation for his services, under the provisions of the revised statutes, he cannot maintain an action of slander for charging him with mal-practice as a physician ; unless he is charged with having committed some offence involving moral turpitude or subjecting him to an infamous punishment.
Demurrer allowed ; and bill dismissed with costs, to be taxed ; including costs of motion to dissolve injunction.